EXAMINER’S AMENDMENT

Election/Restrictions
Note that claims 1-3 and 6 have been rejoined since they now read on the elected species.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul K. Tomita on 3/4/2021.

The application has been amended as follows: 
in claim 1, line 13: “movements” was changed to “arm movements”;
in claim 1, line 14: “the qualifying movement” was changed to “the qualifying arm movement”;
in claim 1, line 14: “an unprotected qualifying movement” was changed to “an unprotected qualifying arm movement”;
in claim 2, line 2: “an object” was changed to “the user”;
in claim 6, line 2: “object” was deleted; and
in claim 8, line 4: “a user” was changed to “the user”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The claim objections and the claim rejections under 35 U.S.C. 112 are withdrawn in view of the above claim amendments and the claim amendments filed on 2/26/2021.
The double patenting rejections are withdrawn in view of the terminal disclaimers filed on 2/26/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791